Exhibit 10.5

 

EXECUTION VERSION

 



 

 

STRATEGIC SUPPORT AGREEMENT

 

Between

 

MIH VENTURES B.V.

 

and

 

CHURCHILL CAPITAL CORP II

 

Dated as of October 12, 2020

 



 

 





 

 

TABLE OF CONTENTS         Page       ARTICLE I Definitions 2     SECTION 1.01.
Definitions 2 SECTION 1.02. Index of Defined Terms 3 SECTION 1.03. Other
Definitional and Interpretive Provisions 4       ARTICLE II Services 4    
SECTION 2.01.  Services 4 SECTION 2.02. Force Majeure 6 SECTION 2.03.
Limitations 6 SECTION 2.04.  Cooperation; Further Actions 6 SECTION 2.05.
Advisory Capacity 7       ARTICLE III Confidentiality 7     SECTION 3.01.
Confidentiality 7 SECTION 3.02. No Rights to Confidential Information 9      
ARTICLE IV Representatives; Dispute Resolution 9     SECTION 4.01.
 Representatives 9 SECTION 4.02.  Dispute Resolution 9       ARTICLE V
Indemnification; Limitation of Liability 10     SECTION 5.01.  Indemnification
10 SECTION 5.02.  Exclusion of Warranties 10 SECTION 5.03.

Indemnification Claim Procedures

10 SECTION 5.04. Limitation of Liability: Exclusion of Damages 11 SECTION 5.05.
 Indemnification as Exclusive Remedy 11       ARTICLE VI Ownership; Reservation
of Rights; Electronic Access 11       SECTION 6.01. Ownership and Reservation of
Rights 11 SECTION 6.02. Work Product 12 SECTION 6.03. Data 12       ARTICLE VII
Termination of Services 12       SECTION 7.01. Termination 12 SECTION 7.02.
Effect of Termination 13

 



 

 

 

ARTICLE VIII Miscellaneous 13       SECTION 8.01. Counterparts 13 SECTION 8.02.
General 13 SECTION 8.03. Entire Agreement; No Third-Party Beneficiaries 13
SECTION 8.04. Assignment 13 SECTION 8.05. Independent Contractor Status 14      
Annex A Support Services  

 



(ii)

 

 

This STRATEGIC SUPPORT AGREEMENT (together with the attachments hereto and as
the same and this Agreement may be amended from time to time in accordance with
its terms, this “Agreement”) dated October 12, 2020, by and between MIH Ventures
B.V., a limited liability company incorporated under the laws of the Netherlands
(“Service Provider”) and Churchill Capital Corp II, a Delaware corporation
(“Service Recipient”). Service Provider and Service Recipient are referred to
herein individually as a “party” and collectively as the “parties”. Defined
terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Subscription Agreement (as defined below).

 

WHEREAS, Service Provider and Service Recipient are parties to the Subscription
Agreement, dated October 12, 2020, by and between Service Provider and Service
Recipient (the “Subscription Agreement”), which provides for (i) the
subscription and purchase from Service Recipient and the issue and sale to
Service Provider of 10,000,000 shares of Service Recipient’s Class A common
stock, par value $0.0001 per share, at a purchase price of $10.00 per share, for
an aggregate purchase price of $100,000,000, upon the terms and conditions set
forth in the Subscription Agreement (the “First Step Investment”), and (ii) the
option for Service Provider to subscribe and purchase from Service Recipient up
to the lesser of (a) 40,000,000 additional shares of Class A common stock of
Service Recipient and (b) such number of additional shares of Class A common
stock of Service Recipient that would result in Service Provider beneficially
owning as of immediately following the closing of the Study Transactions, a
number of Class A common stock of Service Recipient representing 35% of the
issued and outstanding shares of Class A common stock of Service Recipient on a
fully-diluted and as-converted basis (the “Second Step Investment Shares”), at a
purchase price of $10.00 per share, for an aggregate purchase price of up to
$400,000,000 (the “Second Step Investment Purchase Price”), upon the terms and
conditions set forth in the Subscription Agreement (the “Second Step Investment”
and, together with the First Step Investment, the “Investment”);

 

WHEREAS, in connection with the closing of the Second Step Investment, Service
Provider will recommend an individual to serve as the chairman of the board of
directors of Service Recipient (the “Board of Directors”), upon which
recommendation, Service Recipient will take all actions reasonably necessary to
appoint such individual as the chairman of the Board of Directors;

 

WHEREAS, Service Recipient has agreed to issue to Service Provider warrants to
purchase a number of shares of Class A common stock of Service Recipient as set
forth in the Subscription Agreement in consideration for the execution and
delivery of this Agreement by Service Provider; and

 

WHEREAS, subject to the terms of this Agreement and for the Term (as defined
below), Service Provider has agreed to provide or cause its Affiliates to
provide the strategic support services described in Annex A (the “Services”) to
Service Recipient.

  





 

 

NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Definitions. (a) All capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Subscription Agreement.

 

(b)           For purposes of this Agreement:

 

“Action” means any demand, action, proceeding, suit, countersuit, arbitration,
mediation, audit, hearing, inquiry or investigation (in each case, whether
civil, criminal, administrative, investigative, formal or informal) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity.

 

“Affiliate” of any specified Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person. As used herein, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or other interests, by Contract or otherwise.
Notwithstanding the foregoing, Service Provider and its Affiliates shall not be
deemed to be Affiliates of Service Recipient or its Affiliates.

 

“Business Day” means any day except Saturday or Sunday on which commercial banks
are not required or authorized to close in The Netherlands or New York, New
York.

 

“Contract” means any contract, lease, sublease, license, indenture, agreement,
commitment or other legally binding arrangement (whether written, electronic or
oral and whether express or implied).

 

“Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or other political subdivision thereof, or any
court of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, any entity exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to government and any arbitrator or arbitral body or panel of
competent jurisdiction.

 

“Law” means any federal, state, provincial, municipal, domestic or foreign law
(including common law), statute, ordinance, rule, regulation, code or Judgment
issued, promulgated, made, rendered, entered into or enforced by or with any
Governmental Entity.

 

“Person” means any individual, general or limited partnership, corporation,
limited liability company, joint stock company, trust, joint venture,
unincorporated organization, association or any other entity, including any
Governmental Entity, or any Group consisting of two or more of the foregoing.

 



2 

 

 

“Representative” means, with respect to any Person, its directors, officers,
employees, consultants, agents, investment bankers, financial advisors,
attorneys, accountants and other advisors and representatives.

 

“Third Party” means any Person other than the Parties or any of their
Affiliates.

 

SECTION 1.02. Index of Defined Terms. The following terms are defined elsewhere
in this Agreement, as shown in the table below:

 

Term Section Agreement Preamble Board of Directors Recitals Claim 5.03 Claim
Notice 5.03 Confidential Information 3.01 Damages 5.01 Dispute 4.02 Dispute
Notice 4.02 First Step Investment Recitals Force Majeure Event 2.02 Investment
Recitals Legal Requirement 3.01(c) parties Preamble party Preamble Primary
Coordinators 4.01 Second Step Investment Recitals Second Step Investment
Purchase Price Recitals Second Step Investment Shares Recitals Service
Coordinators 4.01 Service Migration 2.03(a) Service Provider Preamble Service
Provider Indemnitees 5.01 Service Provider Party 2.01(b) Service Recipient
Preamble Services Recitals Subscription Agreement Recitals Term 2.01 Third Party
Approval 2.01(d) Work Product 6.02

 



3 

 

 

SECTION 1.03. Other Definitional and Interpretive Provisions. When a reference
is made in this Agreement to a Section, an Annex or an Article, such reference
shall be to a Section, Annex or Article of this Agreement unless otherwise
indicated. All Annexes annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Annex but not otherwise defined
therein shall have the meaning as defined in this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The word “will” shall be construed to have the same meaning as the
word “shall”. The word “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”. The phrase “date hereof” or “date of this Agreement” shall be deemed to
refer to October 12, 2020. All references to “dollars” and “$” shall be deemed
to be references to the lawful money of the United States. The words “hereof”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “or” is not exclusive. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as the feminine and neuter
genders of such terms. Any agreement, instrument or applicable Law defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or applicable Law as from time to time amended,
modified or supplemented. References to a Person are also to its permitted
successors and assigns. Each of the parties hereto has participated in the
drafting and negotiation of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties hereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

 

ARTICLE II

 

Services

 

SECTION 2.01. Services. (a) Upon the terms and subject to the conditions set
forth herein and in consideration of the Warrants to be issued by Service
Recipient to Service Provider pursuant to the Subscription Agreement, effective
as of the Second Step Investment Closing (solely if immediately following the
Second Step Investment Closing, Service Provider is reasonably expected to be
the beneficial owner (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of twenty percent (20%) or more of the issued
and outstanding shares of Class A common stock of Service Recipient on a
fully-diluted and as-converted basis), Service Provider shall provide, or cause
one or more of its Affiliates to provide, to Service Recipient, and Service
Recipient shall receive, the Services for the Term. The Services will be
provided for a term of one (1) year following the completion of the Second Step
Investment or such shorter period as contemplated herein (the “Term”).

 

(b)           In providing, or otherwise making available, the Services to
Service Recipient, Service Provider may use its own personnel or the personnel
of any of its Affiliates; provided, however, that Service Provider shall remain
responsible for ensuring that its obligations with respect to such Services are
satisfied with respect to all Services provided by any Affiliate. Each of
Service Provider and any such Affiliates shall be referred to as a “Service
Provider Party”.

 

(c)           Except as set forth on Annex A, Service Provider shall perform, or
shall cause to be performed, all Services in a commercially reasonable manner.

 



4 

 

 

(d)           The parties agree to cooperate in good faith and use commercially
reasonable efforts to obtain any necessary consent, authorization, order or
approval of, or any exemption by, any Third Party (each, a “Third Party
Approval”) required under any existing contract or agreement with a Third Party
to allow Service Provider to perform, or cause to be performed, all Services to
be provided by Service Provider hereunder; provided that neither party shall be
required to accept any term or condition, commit to pay any amount, incur any
obligation in favor of or offer or grant any accommodation (financial or
otherwise), regardless of any provision to the contrary in the existing contract
or agreement, to any Third Party to obtain any such Third Party Approval.

 

(e)           If Service Provider has elected to deliver the Second Step
Investment Notice and both the First Step Investment Closing and the Second Step
Investment Closing occur (each as defined in the Subscription Agreement),
effective as of the Second Step Investment Closing, Service Provider shall
recommend an individual to serve as the chairman of the Board of Directors.
Subject to the approval of the Service Recipient’s nominating and corporate
governance committee (which shall not be unreasonably withheld, conditioned or
delayed), upon the recommendation of such individual by Service Provider,
Service Recipient will take all actions reasonably necessary to appoint such
individual, effective as of the Second Step Investment Closing, as the chairman
of the Board of Directors. Service Provider shall, and shall cause its designee
to, reasonably cooperate with Service Recipient to facilitate such appointment,
including by providing any information reasonably requested by Service Recipient
with respect to such designee.

 

(f)            Subject to the terms and conditions of this Agreement, the
parties will comply, and will cause their Affiliates and their respective
employees to comply, with all applicable Laws or rules of professional conduct
applicable to its performance under this Agreement and the provision and receipt
of the Services. No party shall knowingly take any action in violation of any
such applicable Law or rule of professional conduct that results in liability
being imposed on the other party.

 

(g)           Service Recipient shall promptly reimburse each Service Provider
Party for all reasonable and documented out-of-pocket costs and expenses
relating to such Service Provider Party’s provisions of Services. Any such
expense in excess of $10,000, other than in connection with legal or accounting
services, shall be pre-approved in writing by the Service Recipient, it being
understood that the failure to so approve any such excess expense shall excuse
Service Provider Party’s performance hereunder in connection with any such
reasonably required expenses.

 

(h)           For the avoidance of doubt, all decisions, determinations,
implementation and oversight in connection with the Services shall be the sole
and exclusive responsibility of Service Recipient.

 

(i)            Notwithstanding anything to the contrary contained in this
Agreement, neither this Agreement nor the provision of the Services shall, in
any manner, preclude, restrict or limit or impair the ability of Service
Provider or any of its Affiliates or any other Person (including any entity in
which any of them have an investment) or any of their respective directors,
officers, employees, consultants or agents to (i) engage in any business,
(ii) operate their respective businesses in any manner, (iii) engage in any
transactions, including any investments, acquisitions, divestitures, joint
ventures or other strategic transactions or (iv) provide services (whether or
not similar in kind to the Services) to any other Person.

 



5 

 

 

SECTION 2.02. Force Majeure. No Service Provider Party shall be liable to
Service Recipient for any interruption of service, any delays or any failure to
perform under this Agreement caused by matters or events occurring that are
beyond the reasonable control of Service Provider or its Affiliates, (a “Force
Majeure Event”), including (i) strikes, lockouts or other labor difficulties;
(ii) governmental laws, rules, regulations or other acts of governmental
authority; (iii) fires, floods, acts of God, act of terror, pandemic, extremes
of weather, earthquakes, tornadoes, or similar occurrences; (iv) wrecks or
transportation delays; (v) riot, insurrection or other hostilities;
(vi) embargo; (vii) fuel or energy shortages; or (viii) inability to obtain
necessary labor, materials or utilities (to the extent beyond the reasonable
control of the Service Provider Party after using the required efforts
hereunder). Any delays, interruptions or failures to perform caused by such
occurrences of a Force Majeure Event shall not be deemed to be a breach or
failure to perform under this Agreement. Each party shall, as soon as reasonably
practicable, use its good faith efforts to promptly notify the other party upon
learning of the occurrence of a Force Majeure Event and (a) the affected party
shall use its reasonable best efforts to mitigate and eliminate the Force
Majeure Event and its consequences in order to resume performance and (b) the
unaffected party shall have no obligation hereunder with respect to the
obligations the affected party is unable to perform due to the Force Majeure
Event. Upon the cessation of the Force Majeure Event, the parties will use their
reasonable best efforts to promptly resume performance of their obligations
under this Agreement.

 

SECTION 2.03. Limitations. (a) Service Recipient may not resell, license the use
of or otherwise permit the use by others of any Services, except with the prior
written consent of Service Provider.

 

(a)           Service Recipient acknowledges and agrees that Service Provider is
providing the Services, or causing the Services to be provided, on a temporary
basis to Service Recipient in order to allow Service Recipient a period of time
to replace or obtain similar services for itself, and that Service Provider is
not a commercial provider of such Services. Service Recipient agrees to use
reasonable best efforts to end its use of each Service (the cessation of such
Service, the “Service Migration”) as promptly as practicable following the date
of this Agreement and in any event, on or prior to the end of the Term; provided
that in no event shall Service Provider be responsible for bearing any costs of
such Service Migration.

 

SECTION 2.04. Cooperation; Further Actions. Service Recipient shall reasonably
cooperate with Service Provider to the extent necessary or appropriate to
facilitate the performance of the Services in accordance with the terms of this
Agreement and shall use reasonable best efforts to make available, and cause
each of its Affiliates to make available, on a timely basis to any Service
Provider Party all information and materials reasonably requested by such
Service Provider Party to enable it to provide the Services hereunder. Without
limiting the generality of the foregoing, Service Recipient shall, and shall
cause its Affiliates to, at no cost to Service Provider, use reasonable best
efforts to: (i) make available on a timely basis to any Service Provider Party
all information and materials requested by such Service Provider Party to the
extent reasonably necessary for the performance or receipt of the Services,
(ii) upon reasonable notice, give or cause to be given to the Service Provider
Parties reasonable access, during regular business hours and at such other times
as are reasonably required, to the relevant premises and personnel to the extent
reasonably necessary for the performance or receipt of the Services and
(iii) give Service Provider Parties reasonable access to utilize the
information, facilities, personnel and assets of Service Recipient and its
Affiliates to the extent reasonably necessary for the performance or receipt of
the Services.

 



6 

 

 

(a)           Each party agrees that its and its Affiliates’ employees having
access to the properties, facilities, infrastructure, personnel, software or
other technology of the other party and its Affiliates in connection with the
performance, receipt or delivery of a Service, shall, and that it shall cause
its other representatives having such access to, comply with all security
policies, procedures and guidelines (including physical security, network
access, internet security, confidentiality, protection of proprietary
information, use of information technology resources and personal data security
guidelines) of such other party and its Affiliates that are made known or
provided to such party reasonably in advance. Each party shall ensure that any
access described by this Section 2.04 shall be used by its and its Affiliates’
employees, and shall use commercially reasonable efforts to ensure that any such
access shall be used by its other representatives, only for the purposes
contemplated by, and subject to the terms of, this Agreement.

 

SECTION 2.05. Advisory Capacity. During the Term, Service Provider shall act
only in a support and advisory capacity to Service Recipient with respect to the
Services. The parties expressly agree that the arrangement established by this
Agreement is not intended to be a delegation of Service Recipient’s or its
Affiliates’ managerial or corporate responsibilities to any Service Provider
Party. Without limiting the generality of the foregoing, nothing in this
Agreement shall be construed to permit or authorize any Service Provider Party
to make any decision or enter into any contract for or on behalf of Service
Recipient or its Affiliates, which shall remain the sole responsibility of
Service Recipient or its Affiliates.

 

ARTICLE III

 

Confidentiality

 

SECTION 3.01. Confidentiality. (a)  Each party acknowledges that it will have
confidential and proprietary information concerning the other party, its
customers, Affiliates and its business that is not readily available to the
public provided to it pursuant to the provision and receipt of the Services
(“Confidential Information”). Each party agrees that it will not, and that it
will cause its Affiliates not to, at any time, disclose to any Person (except to
its Affiliates and its and their Representatives who require such information in
order to perform their duties hereunder or, in the case of Service Recipient, to
receive the benefit of the Services or comply with Service Recipient’s
obligations hereunder), directly or indirectly, or make any use of, distribute
or make copies of, for any purpose other than those contemplated by this
Agreement, any such Confidential Information of the other party.

 

(b)           Notwithstanding the foregoing, Confidential Information shall not
include any information that (1) was or becomes generally available to the
public other than as a result of a disclosure by the other party or its
Representatives in violation of this Section 3.01 or unauthorized act of a third
party, (2) was or becomes available to the receiving party or its
Representatives on a non-confidential basis from a source other than the
disclosing party or its Representatives; provided that such source is not known
by the other party to be subject to an obligation of confidentiality (whether by
agreement or otherwise) to the disclosing party with respect to such
information; (3) at the time of disclosure to the receiving party or its
Representatives by or on behalf of the disclosing party or its Representatives,
is already in the receiving party’s or any of its Representatives’ possession;
provided that such information is not known by the receiving party not to be
subject to an obligation of confidentiality (whether by agreement or otherwise),
or (4) with respect to such information, was independently developed by the
receiving party or any of its Representatives without reference to,
incorporation of, or other use of any Confidential Information.

 



7 

 

 

(c)           Notwithstanding the foregoing, in the event that the receiving
party or any of its Affiliates or its or their Representatives are requested or
required by law, regulation, stock exchange rule or other applicable legal,
judicial or governmental process (including by deposition, interrogatory,,
request for documents, subpoena, civil investigative demand or similar process)
(any of the foregoing, a “Legal Requirement”) to disclose any Confidential
Information, the receiving party or such Representative (1) will, to the extent
legally permitted, provide the disclosing party with prompt written notice of
such request or requirement prior to making such disclosure so that the
disclosing party may seek (at the disclosing party’s sole expense) an
appropriate protective order, other reliable assurance that confidential
treatment will be accorded to such information or other remedy, (2) will use
reasonable best efforts (at the disclosing party’s sole expense) to consult and
cooperate with the disclosing party as the disclosing party to the extent
legally permitted with respect to the disclosing party seeking such a protective
order, assurance or other remedy or taking steps to resist or narrow the scope
of such request or requirement and (3) will not oppose any action by the
disclosing party to obtain such a protective order, assurance or other remedy.
If a protective order, other reliable assurance or other remedy is not obtained
and the terms of this Section 3.01 are not waived by the disclosing party and
subject to the receiving party’s compliance with the preceding sentence, the
receiving party and such Representative (a) may disclose such Confidential
Information only to the extent required by the applicable Legal Requirement,
based on the advice of its legal counsel, (b) will exercise reasonable best
efforts (at the disclosing party’s sole expense) to obtain assurance that
confidential treatment will be accorded to such Confidential Information that is
being disclosed and (c) will, to the extent legally permitted, give advance
notice to the disclosing party of the information to be disclosed, or the
proposed disclosure itself (as applicable), as far in advance as is reasonably
practicable.

 

(d)           Without limiting the foregoing, when any such Confidential
Information is no longer needed for the purposes contemplated by this Agreement,
each party will promptly, upon the written request of the other party, either
return to the other party all such Confidential Information in a tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon) or destroy such information (and such copies thereof and such notes,
extracts or summaries based thereon) and notify the other party in writing of
such destruction; provided that such party’s representatives may retain
information to the extent required by applicable Law or professional standards
or bona fide internal retention policy, and shall not be required to destroy any
such information located in back-up, archival electronic storage.

 



8 

 

 

SECTION 3.02. No Rights to Confidential Information. Each party for itself and
on behalf of its Affiliates acknowledges that it will not acquire any right,
title or interest in or to any Confidential Information of the other party by
reason of this Agreement or the provision or receipt of Services hereunder.
Except with the prior written consent of the other party, each party shall use
reasonable best efforts to restrict access to the other party’s Confidential
Information to those employees of such party requiring access for the purpose of
providing or receiving Services hereunder. Notwithstanding anything to the
contrary in this Agreement, Service Provider shall not have access to, and
Service Recipient shall not provide to Service Provider, any “material nonpublic
technical information” within the meaning of 31 C.F.R. § 800.232 of Service
Recipient in connection with the provision of the Services.

 

ARTICLE IV

 

Representatives; Dispute Resolution

 

SECTION 4.01. Representatives. Each party shall each designate, from time to
time, a representative to act as such party’s respective primary contact person
to coordinate the overall provision of all of the Services (collectively, the
“Primary Coordinators”). Each Primary Coordinator may designate one or more
service coordinators for each specific Service (the “Service Coordinators”) who
will have responsibility for implementing, managing and coordinating such
specific Services pursuant to this Agreement on behalf of each of the parties,
respectively. Service Provider and Service Recipient agree that all
communications relating to the provision of the Services shall be directed to
the Service Coordinators for such Service with copies to the Primary
Coordinators. The Primary Coordinators and applicable Service Coordinators shall
work with the respective personnel of each party and Service Provider Party to
periodically address issues and matters raised by any party relating to the
provision of Services.

 

SECTION 4.02. Dispute Resolution. The parties shall resolve all disputes arising
under or in connection with this Agreement (each, a “Dispute”) in accordance
with the following procedures. All Disputes will be first considered in person,
by teleconference or by video conference by the Primary Coordinators (or their
designees) and, if applicable, Service Coordinators (or their designees) for the
applicable Service within five (5) Business Days after receipt of notice from
either party specifying the nature of the Dispute (a “Dispute Notice”). If any
Dispute is not resolved by the Primary Coordinators and Service Coordinators
within ten (10) Business Days after receipt of a Dispute Notice, then, upon the
written request of either party, each party shall designate a senior
representative who does not spend a substantial portion of his or her time on
activities relating to this Agreement to meet in person, by teleconference or by
video conference with the other party’s designated senior representative for the
purpose of resolving the Dispute. The designated representatives shall negotiate
in good faith to resolve the Dispute. If a Dispute is not, for any reason,
resolved within ten (10) Business Days after the referral of such Dispute to
such designated representatives, then either party is free to pursue any
remedies available to it at law or in equity. Notwithstanding anything to the
contrary contained herein (including the foregoing), each party may institute an
Action at any time in order to avoid the expiration of any applicable statute of
limitations period, preserve a superior position with respect to other
creditors, or to seek equitable relief (including specific performance or
injunctive relief) to avoid irreparable harm for which money damages would not
be sufficient.

 



9 

 

 

ARTICLE V

 

Indemnification; Limitation of Liability

 

SECTION 5.01. Indemnification. (a)  Subject to Section 5.02 and Section 5.04 in
all respects, Service Recipient shall indemnify and hold harmless Service
Provider, any other Service Provider Party, their respective Affiliates and its
and their respective Representatives (collectively, the “Service Provider
Indemnitees”) from and against any and all claims, damages, losses, liabilities
and expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any Action whether involving a
third party claim or a claim solely between the parties) (collectively,
“Damages”) asserted against or incurred by any Service Provider Indemnitee as a
result of, in connection with or arising out of (x) the Services provided by any
Service Provider Party under this Agreement (except to the extent resulting
from, in connection with or arising out of a material violation of law by or
gross negligence or willful misconduct of a Service Provider Party) or
(ii) Service Recipient’s material breach of this Agreement.

 

(b)           No Service Provider Indemnitee shall have any liability, whether
direct or indirect, in contract or tort or otherwise, to Service Recipient or
its Affiliates or any other Person for or in connection with the Services
provided or to be provided by or on behalf of any Service Provider Indemnitee
pursuant to this Agreement, the transactions contemplated hereby or any actions
or inactions by or on behalf of a Service Provider Indemnitee in connection with
any such Services or the transactions contemplated hereby, except to the extent
resulting from or arising out of a material violation of law by or the gross
negligence or willful misconduct of such Service Provider Indemnitee.

 

SECTION 5.02. Exclusion of Warranties. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, THE SERVICES TO BE PROVIDED BY SERVICE PROVIDER OR
ANY OF ITS AFFILIATES UNDER THIS AGREEMENT, AS WELL AS ANY RECORDS OR ASSISTANCE
PROVIDED BY EITHER PARTY HEREUNDER, ARE FURNISHED IN AN “AS IS” CONDITION AND ON
A “WHERE IS” BASIS WITH NO WARRANTIES, AND EACH PARTY EXPRESSLY EXCLUDES AND
DISCLAIMS ANY WARRANTIES UNDER OR ARISING AS A RESULT OF THIS AGREEMENT, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

 

SECTION 5.03. Indemnification Claim Procedures. If any Service Provider
Indemnitee has a claim against Service Recipient under Section 5.01 (a “Claim”),
such Service Provider Indemnitee shall promptly deliver to Service Recipient a
written notice (a “Claim Notice”) setting forth a description in reasonable
detail of the nature of the Claim, the basis for the Service Provider
Indemnitee’s request for indemnification under Section 5.01 and a reasonable
estimate (if calculable) of any Damages suffered with respect to such Claim. The
failure to so deliver a Claim Notice to Service Recipient shall not relieve
Service Recipient from its indemnification obligations hereunder, except if and
only to the extent that Service Recipient is materially prejudiced by such
failure. Service Recipient shall have 30 days from receipt of any such notice to
give notice of dispute of the Claim to the Service Provider Indemnitee. The
Service Provider Indemnitee shall reasonably cooperate and assist Service
Recipient in determining the validity of any Claim by Service Recipient and in
otherwise resolving such matters. Such assistance and cooperation shall include,
during normal business hours, (i) providing reasonable access to and copies of
information and Records relating to such matters and (ii) furnishing employees,
as reasonably determined by Service Recipient, to assist in the investigation,
defense and resolution of such matters. If Service Recipient disputes a Claim,
the Service Provider Indemnitee and Service Recipient shall attempt to resolve
in good faith such dispute within 45 days of Service Recipient delivering
written notice to the Service Provider Indemnitee of such dispute. If such
dispute is not so resolved within such 45-day period, then either party may
initiate an Action in accordance with this Agreement with respect to the subject
matter of such dispute.

 



10 

 

 

SECTION 5.04. Limitation of Liability: Exclusion of Damages. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY WILL BE LIABLE FOR
SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES IN
CONNECTION WITH THIS AGREEMENT. THIS DISCLAIMER APPLIES WITHOUT LIMITATION
(I) TO CLAIMS ARISING FROM THE PROVISION OF THE SERVICES OR ANY FAILURE OR DELAY
IN CONNECTION THEREWITH (UNLESS SUCH DAMAGES ARE AWARDED TO AN UNAFFILIATED
THIRD PARTY BY A COURT OF COMPETENT JURISDICTION IN RESPECT OF A THIRD PARTY
CLAIM AND THE PARTY LIABLE FOR SUCH DAMAGES IS ENTITLED TO INDEMNIFICATION UNDER
SECTION 5.01(a) OF THIS AGREEMENT IN CONNECTION THEREWITH), (II) TO CLAIMS FOR
LOST PROFITS OR OPPORTUNITIES, (III) REGARDLESS OF THE FORM OF ACTION, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE, AND
(IV) REGARDLESS OF WHETHER SUCH DAMAGES ARE FORESEEABLE OR WHETHER SERVICE
PROVIDER OR SERVICE RECIPIENT, AS APPLICABLE, OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

SECTION 5.05. Indemnification as Exclusive Remedy. Except for the termination
rights provided under Sections 7.01(a) and 7.01(b), the indemnification
provisions of this Article V shall be the sole and exclusive monetary remedy for
liability relating to or arising out of this Agreement; provided, however, that
the foregoing shall not affect (a) the availability of equitable remedies for
any party with respect to breaches of confidentiality obligations under
Article III or (b) the rights or obligations of any party or its Affiliates
under the Subscription Agreement or any other agreement, instrument, charter or
other document referred to therein or otherwise related to the Transactions.

 

ARTICLE VI

 

Ownership; Reservation of Rights; Electronic Access

 

SECTION 6.01. Ownership and Reservation of Rights. Except as otherwise set forth
in the Subscription Agreement or any other document related to the Transactions,
each party shall retain all right, title and interest in and to its intellectual
property, software, technology and data used in connection with the Services.
Each party hereby grants on behalf of itself and its Affiliates to the other
party and its Affiliates, a limited, royalty-free, fully paid-up, worldwide,
non-sublicensable, non-exclusive, non-transferable (except as set forth in
Section 8.04) license solely during the term of this Agreement and for so long
as any Services hereunder are being provided to the Service Recipient by the
Service Provider, to and under all intellectual property, software, technology
and data owned or controlled by such party or any of its Affiliates, solely to
the extent necessary for, as applicable, the Service Provider to provide the
Services and the Service Recipient to receive and use the Services. Neither
party shall remove or alter any copyright, trademark, confidentiality or other
proprietary notices that appear on any intellectual property, software,
technology and data owned or licensed by the other party, and each party shall
reproduce any such notices on any and all of its copies of any intellectual
property, software, technology and data owned or licensed by the other party.
Upon the expiration or termination of this Agreement or the applicable Service,
but without limiting any rights granted under the Subscription Agreement, each
party shall cease use of any intellectual property, software, technology and
data licensed pursuant to this Section 6.01.

 



11 

 

 

SECTION 6.02. Work Product. Any work product (including all intellectual
property therein) (“Work Product”) that is created or developed specifically for
Service Recipient or at the request of Service Recipient shall be deemed “works
made for hire” as that phrase is defined in the Copyright Revision Act of 1976
(17 U.S.C. §101) and shall be the sole and exclusive property of the Service
Recipient. In the event that for any reason such Work Product is not deemed
“works made for hire,” then the Service Provider agrees to (and shall cause any
of its employees to) use commercially reasonable efforts to assign and transfer,
and does hereby assign and transfer, to the Service Recipient any and all of the
Service Provider’s rights, title and interest in and to such Work Product. The
Service Provider shall execute and deliver any and all instruments and other
documents and take such other actions as may be reasonably necessary or
reasonably requested by the Service Recipient to document the aforesaid
assignment and transfer of such Work Product to the Service Recipient, or to
enable the Service Recipient to secure, register, maintain, enforce or otherwise
fully protect its rights in and to such Work Product. The Service Provider
hereby waives any and all of its moral rights that the Service Provider may have
in such Work Product.

 

SECTION 6.03. Data. All data provided by or on behalf of a party to the other
party or its Affiliates for the purpose of providing or receiving the Services
shall remain the property of the party providing such data unless otherwise
specified herein.

 

ARTICLE VII

 

Termination of Services

 

SECTION 7.01. Termination. (a)  Notwithstanding the provisions of Section 2.01
and Annex A, Service Recipient may, at any time during the term of this
Agreement and for any reason or no reason, terminate this Agreement by giving at
least thirty (30) days’ prior written notice of such termination to Service
Provider.

 

(b)           Service Provider may terminate this Agreement at any time if
Service Recipient shall have failed to perform any of its material obligations
under this Agreement relating to any Service (including the failure to provide
any information or data required to effectuate such Service), but only if
Service Provider shall have notified Service Recipient in writing of such
failure and such failure shall have continued for a period of thirty (30)
Business Days after receipt by Service Recipient of such written notice.

 



12 

 

 

(c)           Subject to Section 7.02, this Agreement shall terminate in its
entirety on the last day of the Term.

 

SECTION 7.02. Effect of Termination. (a)  Upon termination of this Agreement
pursuant to Section 7.01, Service Provider shall have no further obligation to
provide the Services and Service Recipient shall have no obligation to make any
further payments hereunder to Service Provider; provided that notwithstanding
such termination, the provisions of Section 4.02, Articles III, V, VI, VII and
VIII shall survive any such termination indefinitely.

 

(b)           Following termination of this Agreement, each party agrees to
cooperate in good faith (at Service Recipient’s sole expense) and use
commercially reasonable efforts to provide for an orderly transition of the
Services to Service Recipient or to a successor service provider.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.

 

SECTION 8.02. General. This Agreement shall be subject to the provisions set
forth in Sections 20.2, 20.4, 20.6, 20.7, 20.8, 20.9, 20.10, 20.11, 20.14 and
20.17 of the Subscription Agreement, mutatis mutandis.

 

SECTION 8.03. Entire Agreement; No Third-Party Beneficiaries. This Agreement,
the Subscription Agreement and the confidentiality agreement, dated October 1,
2020, between Service Provider and Service Recipient (as amended, modified and
supplemented from time to time) and the Exhibits, Schedules and appendices
hereto and thereto constitute the entire agreement, and supersede all prior
agreements and understandings, representations and warranties, both written and
oral, among the parties with respect to the subject matter hereof.

 

SECTION 8.04. Assignment. Neither this Agreement nor any rights, interests or
obligations that may accrue to the parties hereunder may be transferred or
assigned without the prior written consent of the other party; provided that
Service Provider may assign any of its rights, interests and obligations under
this Agreement (in whole or in part) to any one or more of its Affiliates, but
no such assignment shall release Service Provider from any liability or
obligation under this Agreement. Any purported assignment in violation of this
Section 8.04 shall be null and void. Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and permitted assigns.

 



13 

 

 

SECTION 8.05. Independent Contractor Status. Nothing in this Agreement shall
constitute or be deemed to constitute a partnership, joint venture or any other
relationship between the parties. Neither party is now, nor shall it be made by
this Agreement, an agent, employee or legal representative of the other party or
any of its Affiliates for any purpose. Each party acknowledges and agrees that
neither party shall have authority or power to bind the other party or any of
its Affiliates or to contract in the name of, or create a liability against, the
other party or any of its Affiliates in any way or for any purpose, to accept
any service of process upon the other party or any of its Affiliates or to
receive any notices of any kind on behalf of the other party or any of its
Affiliates. Each party is and shall be an independent contractor in the
performance of Services hereunder and nothing herein shall be construed to be
inconsistent with this status.

 

[Signature page follows]

 



14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Churchill Capital Corp II       By: /s/ Peter Seibold     Name: Peter Seibold
    Title: Chief Financial Officer

 

  MIH Ventures B.V.       By: /s/Serge de Reus     Name: Serge de Reus    
Title: Director

 

[Signature Page to Strategic Support Agreement]

 



 

 